COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-209-CV
 
 
SHARLA STEPHENS CUMMINS                                              APPELLANT
 
                                                   V.
 
WM SPECIALTY LLC                                                               APPELLEE
 
                                              ------------
 
            FROM
THE 48TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Sharla Stephens Cummins a/k/a
Sharla Stephens Cummins Phillips is attempting to appeal a home equity
foreclosure order.  An order granting a
home equity foreclosure application is not appealable.[2]  Although appellant has responded to our
jurisdictional inquiry, she has not stated a ground for continuing the
appeal.  Accordingly, we dismiss the
appeal for want of jurisdiction.[3] 
PER CURIAM
PANEL D: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DELIVERED:  
August 16, 2007                             
 




[1]See Tex. R. App. P. 47.4.


[2]Tex. R. Civ. P. 736.8(A); Grant‑Brooks
v. FV‑1, Inc., 176 S.W.3d 933, 933 (Tex. App.CDallas
2005, pet. denied).


[3]See Tex. R. App. P. 43.2(f).